UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6876



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KHALID LATIF PORTER, a/k/a Khalid Abdulsallam,
a/k/a Khalid Taylor,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-98-222-A, CA-01-601-AM)


Submitted:   November 21, 2001         Decided:     December 12, 2001


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Khalid Latif Porter, Appellant Pro Se. Rebeca Hidalgo Bellows, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Khalid Latif Porter seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and denying reconsideration of that order.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court.*   United States v. Porter, Nos. CR-98-222-A;

CA-01-601-AM (E.D. Va. Feb. 22, 2001; Apr. 10, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       We held in United States v. Sanders, 247 F.3d 139 (4th Cir.
2001), that the new rule announced in Apprendi v. New Jersey, 530
U.S. 466 (2000), is not retroactively applicable to cases on
collateral review.   Accordingly, Porter’s Apprendi claim is not
cognizable.


                                2